Citation Nr: 1435769	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder (also claimed as low back problems and spinal fracture).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disorder characterized by dizziness and blackouts.

4.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1975 to December 1975, and from November 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal for service connection for a right wrist disorder was denied in the April 2009 rating decision; all others issues were denied as part of the November 2008 rating decision.

In June 2011, the Veteran presented testimony relevant to the issues of service connection for hypertension, a right wrist disorder, and a disorder characterized by blackouts and dizziness at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the Board hearing has been associated with the physical claims file.

In August 2011, the Board remanded the matter for additional development, including instructions for the RO to determine if the Veteran desired an additional hearing on the issue of whether new and material evidence has been received to reopen service connection for a low back disorder.  In a May 2012 letter, the Veteran's representative responded to the RO's inquiry regarding a new hearing, and indicated that the Veteran did not want a new hearing.  
The remaining additional development was also completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  A RO decision in May 1998 denied service connection for a spine fracture, finding no evidence of a spine injury in service or evidence that a low back disorder either occurred in or was caused by service.

2.  The Veteran did not appeal the May 1998 rating decision denying service connection a spine fracture (claimed as a low back problems) after being informed of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the May 1998 rating decision denying service connection for a spine fracture, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished facts of a spine injury in service or evidence that a low back disorder either occurred in or was caused by service.

4.  The Veteran has a current disability of hypertension.

5.  The Veteran did not sustain a cardiovascular injury or disease in service.

6.  Symptoms of hypertension were not chronic in service. 

7.  Symptoms of hypertension were not continuous after service separation. 

8.  Hypertension did not manifest to a compensable degree within one year of service separation

9.  The current hypertension disorder is not related to service.

10.  The Veteran did not experience symptoms of dizziness and blackouts in service. 

11.  The Veteran has current symptoms of dizziness and blackouts.

12.  Current symptoms of dizziness and blackouts are not related to service.

13.  There was no in-service right wrist injury or disease.

14.  The Veteran does not have a current right wrist disability.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied reopening service connection for a spine fracture became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for a low back disorder (also claimed as low back problems and spinal fracture).  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for a disorder characterized by dizziness and blackouts have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

5.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.
 
In letters of September 2008 and March 2009, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  These letters also included provisions for disability ratings and for the effective date.  As to the appeal to reopen service connection for a low back disorder, the Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection.  The September 2008 letter informed the Veteran that the basis for the prior denial was that there was no evidence that a low back disorder either occurred in or was caused by service.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in November 2008 and April 2009, respectively.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, the June 2011 Board hearing transcript, and statements from the Veteran.  The record also includes a February 2013 VA memorandum indicating that the Veteran's records from the U.S. Army Hospital in Kaiserslautern, Germany, are not available, that all efforts to obtain the records were exhausted, and that further efforts to procure the records would be futile.

VA has not provided the Veteran with a VA examination for any of the disorders claimed on appeal; however, the Board finds that a VA examination or opinion is not necessary in order to decide the claims.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for any of the disorders claimed on appeal, there is no duty to provide a VA medical examination for any of the issues.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence to support the Veteran's contentions of in-service hypertension, dizziness, blackouts, or right wrist injury, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted. 

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for a low back disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Low Back Disorder

The Veteran seeks to reopen service connection for a low back disorder.  In a May 1998 rating decision, the RO denied service connected for a spine fracture (claimed as low back pain), and informed the Veteran of the decision in a May 1998 letter. The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In the May1998 rating decision, the RO denied service connection for a spine fracture on the basis that there was no evidence of a spine injury in service or evidence that a low back disorder either occurred in or was caused by service.  The evidence at the time of the rating decision included the service treatment records, a June 1997 statement from the Veteran asserting that he fractured his spine while stationed in Germany during active duty, and a VA treatment record from 1996 showing treatment for low back pain.  The evidence received since May 1998 rating decision includes service personnel records, VA and private treatment records through April 2010, the Veteran's testimony from the June 2011 Board hearing, and additional statements from the Veteran.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The evidence at the time of the May 1998 rating decision included all available service treatment records, and it remains that there is no medical evidence of an in-service low back injury.  The lay evidence at the time of the May 1998 rating decision included the Veteran's assertion that he injured his back in Germany, and the Veteran repeated this assertion during the June 2011 Board hearing.  See June 2011 Board hearing at 10; see also September 2009 VA Form 9.  Thus, while the evidence cited above is new because it was submitted after the May 1998 rating decision, it only serves to repeat evidence and information that was previously considered by the RO in the May 1998 rating decision.  As the new evidence continues to show the Veteran's assertion that the low back was injured in service, but does include any medical evidence of an injury in service or a medical opinion relating a current low back disorder to service, the Board finds that the new evidence is cumulative; therefore, it may not be considered new and material evidence relating to the unestablished facts of an in-service low back injury or a nexus between a current low back disorder and service, so it does not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.

For these reasons, the Board finds that reopening of service connection for a low back disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that a current hypertension disorder began in service.  See June 2011 Board hearing transcript at 3-4.  For this reason, the Veteran asserts that service connection is warranted.

Initially, the Board finds that the Veteran has a current disability of hypertension.  VA treatment records reflect a current diagnosis and treatment for hypertension.  See, e.g., December 11, 2009 VA treatment record.

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a cardiovascular injury or disease in service, did not experience chronic symptoms of hypertension in service, and did not experience continuous symptoms of hypertension since service separation.  Service treatment records include three blood pressure readings, all of which reflect blood pressure within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury).  See March 1975 service examination; December 1975 service examination; May 1979 service examination.  The service examination reports that include the three blood pressure readings all reflect normal clinical evaluations of the heart and vascular system.  In reports of medical history from March 1975, December 1975, and March 1979, the Veteran denied a history or complaints of any heart trouble or high or low blood pressure.  The remaining service treatment records do not show any complaints, treatment, or symptoms that can be related to a cardiovascular injury or disease.

Although the Veteran testified during the June 2011 Board hearing that he was treated for hypertension in service, the Board finds that this testimony is not credible.  First, this testimony is inconsistent with the Veteran's own, contemporaneous histories as recorded in the service treatment records, which do not indicate any symptoms or treatment for hypertension in service.  As discussed above, the service treatment records do not include any indication of a cardiovascular injury or disease in service.  Additionally, the service treatment records reflect the Veteran's specific denials of a history or complaints of any heart trouble or high or low blood pressure in March 1975, December 1975, and March 1979.

Second, the Veteran demonstrated an inaccurate recollection of the factors contributing to his discharge from service.  While the Veteran testified that he was discharged due to medical reasons including "aches, arthritis, and cramps," service personnel records clearly demonstrate otherwise.  See June 2011 Board hearing transcript at 11.  A letter signed by the Veteran in March 1979 indicates that the Veteran was aware that he was being discharged due to "lack of motivation, initiative, and discipline to successfully complete an AIT course of instruction."  While there is supporting evidence of a "very poor attitude toward military life," there is no indication in the service treatment or personnel records that the Veteran's discharge had anything to do with health concerns.  See March 1979 TDP Counseling note.  

Third, the Veteran filed claims for service connection for other disorders including a nervous disorder, a bilateral knee disorder, and the previously discussed low back disorder over the course of several years between 1980 and 1997; however, the claim for service connection for hypertension was first submitted in May 2008.  This activity demonstrates the Veteran's knowledge of the claims process and tends to weigh against the likelihood that a hypertension disorder existed in service or after service for which the Veteran believes to be related to service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Although there may be additional treatment records from the U.S. Army Hospital in Kaiserslautern, Germany, VA has found that those records are unavailable and that further attempts to obtain them would be futile.  Thus, on review of all the evidence, including the Veteran's own reported history during service denying relevant symptomatology or disease, the Veteran's current reported history of treatment for hypertension that began in service is not credible or probative.  See Barr, 21 Vet. App. at 310 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms" in service and after service); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Within this context, the Board finds that the current hypertension disorder did not manifest to a compensable degree within one year of service separation.  The first instance of a diagnosis or treatment for hypertension that appears in the record is a VA treatment record from December 2009, which is over thirty years after service separation.

The Board next finds that the current hypertension disorder is not related to service.  The evidence does not include a medical opinion that relates the current hypertension disorder to service.  Moreover, given the finding of no in-service cardiovascular injury or disease in service, any such opinion would be inherently speculative.  See Reonal, 5 Vet. App. at 461 (holding that a medical opinion based on an inaccurate factual premise is not probative).  

In sum, the Board finds that the weight of the evidence is against finding that the Veteran sustained a cardiovascular injury or disease in service, or that the Veteran experienced chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, or that hypertension manifested to a compensable degree within one year of service separation.  For this reason, the Board also finds that the weight of the evidence is against finding that the Veteran's current hypertension disorder is related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Disorder Characterized by Dizziness and Blackouts

The Veteran states that he has been affected by dizziness and blackouts since service.  Specifically, the Veteran contends that dizziness and blackouts were attributed to a diabetes disorder that was diagnosed and treated by service medical clinicians.  See June 2011 Board hearing transcript at 12-13.

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran experienced symptoms of dizziness and blackouts in service.  Service treatment records do not show any complaints, treatment, or reported symptoms of dizziness or blackouts.  In reports of medical history from March 1975, December 1975, and March 1979, the Veteran specifically denied any history of dizziness or fainting spells.  The corresponding service examination reports indicate normal vascular and neurologic examinations.

Similar to the discussion regarding hypertension, the Veteran reports that he presented for treatment for dizziness and blackouts in service, and that these symptoms were attributed to diabetes at the time.  See June 2011 Board hearing transcript at 12-13.  However, the Veteran's statements and testimony in this regard are similarly not credible.  In addition to the evidence discussed above regarding the specific dizziness and blackout symptoms, service treatment records do not include any complaints, treatment, reported history, or service examinations that suggest the presence of diabetes in service, or that the Veteran experienced dizziness or blackouts during service.  Moreover, as previously discussed, the evidence demonstrates that the Veteran is not a reliable historian, and the record of treatment in service, treatment since service, and history of submitting claims for service connection for several other disorders before May 2008 all weigh against finding the Veteran to be a credible source for establishing in-service dizziness or blackouts.  Additionally, as the to the Veteran's contentions that dizziness and blackouts were related to type II diabetes mellitus in service, the evidence shows post-service onset of type II diabetes mellitus in 2008.  See October 2009 VA medical center problem list summary.

The Board finds that has current symptoms of dizziness and blackouts.  VA treatment records reflect that the Veteran has been affected by dizziness and blackout symptoms; but these records do not indicate which of several possible disorders the symptoms are related to.  Current disorders that may relate to the dizziness and blackout symptoms include non-service-connected anemia, non-service-connected type II diabetes mellitus, and non-service-connected hypotension.  All of these possible etiologies are non-service-connected.

The Board next finds that current symptoms of dizziness and blackouts are not related to service.  Although the Veteran experiences dizziness and blackouts symptoms that are not presently attributed to a specific disorder, the weight of the evidence is against finding that there was an in-service event, injury, or disease to which these symptoms - and their underlying disorder - could be related, and that they did not start in service, so were not incurred in service.  As such, the Board finds that service connection for a disorder characterized by dizziness and blackouts is not warranted.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Wrist Disorder

The Veteran asserts that a current right wrist disorder is related to service.  Specifically, the Veteran contends that he sprained his right wrist in service in January 1978.  See June 2011 Board hearing transcript at 19.

On review of all the evidence, lay and medical, the Board finds that the Veteran does not have a currently diagnosed right wrist disability.  A private treatment record from January 1988 shows that the Veteran complained of right wrist pain and was diagnosed with right wrist tendonitis; however, subsequent private medical records addressing the right wrist showed that tendonitis was resolving in January 1989, and that there were no further complaints as of February 1989.  VA treatment records through 2010 do not show any complaint, diagnosis, or treatment specific to the right wrist, and the Veteran has not alleged any specific current right wrist disorder.  

There is evidence of peripheral neuropathy related to current non-service-connected type II diabetes mellitus.  Although there is no direct indication that the peripheral neuropathy affects the Veteran's right wrist, the peripheral neuropathy is clearly attributed to non-service-connected type II diabetes mellitus.  The Veteran submitted a claim for service connection for type II diabetes mellitus that was denied in May 2010 rating decision that became final.  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


Even if the Board were to find a current right wrist disability, the Board finds that the weight of the lay and medical evidence is against finding that there was a right wrist injury or disease in service to which any right wrist disability could be related.  Service treatment records do not include any complaints, symptoms, findings, diagnosis, or treatment for a right wrist injury or disease.  The March 1975, December 1975, and March 1979 service examinations all include normal evaluations of the upper extremities and musculoskeletal system.  In the accompanying reports of medical history, the Veteran, contemporaneous to service, denied any history of disorders or injuries such as broken bones, swollen or painful joints, and arthritis.

The Veteran contends that he was treated for a right wrist sprain in service; however, for reasons previously discussed, the Veteran's statements and testimony in this regard are outweighed by the more contemporaneous and more probative lay and medical evidence, especially the Veteran's own prior history, so are not credible.  The evidence demonstrates that the Veteran is not a reliable historian, and the record of treatment in service, treatment since service, and history of submitting claims for service connection for several other disorders before March 2009 all weigh against finding that the more recent report of an in-service right wrist injury is credible.


In sum, the weight of the evidence is against finding either a current right wrist disability or an in-service right wrist injury or disease.  For these reasons, the Board 
finds that service connection for a right wrist disorder is not warranted.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a low back disorder is denied.

Service connection for hypertension is denied.

Service connection for a disorder characterized by dizziness and blackouts is denied.

Service connection for a right wrist disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


